UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Second Lieutenant BENJAMIN R. SEARS
                                   United States Air Force

                                               ACM 38635

                                             26 August 2015

         Sentence adjudged 6 May 2014 by GCM convened at Sheppard Air Force
         Base, Texas. Military Judge: Matthew S. Ward.

         Approved Sentence: Confinement for 30 days and a dismissal.

         Appellate Counsel for the Appellant: Captain Lauren A. Shure.

         Appellate Counsel for the United States: Captain Richard J. Schrider and
         Gerald R. Bruce, Esquire.

                                                  Before

                           ALLRED, MITCHELL, and ZIMMERMAN
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court